Larremore, J.
The enabling statutes in relation to the authority of a married woman to hold property or transact business have not expressly authorized a married woman to enter into partnership with her husband, and, as I read the decision, no such authority or right is conferred. In this case it appears that the marital relation existed between the plaintiff and defendant, and I find no authority that authorizes the husband to claim under a business copartnership with his ■wife, the right to a dissolution of the same and the appointment of a receiver. In the absence of any statutory enactment, the rule of the common law in relation to husband and wife remains unchanged, and as no express provision is made by statute for a business copartnership between husband and wife, the old rule must prevail. The complaint, therefore, must be dismissed, but without costs.